      Case 2:19-cv-04951-GRB-SMG Document 47 Filed 03/27/20 Page 1 of 2 PageID #: 330




         Nicholas A. Brown
         Tel 415.655.1271
         Fax 415.520.5609
         brownn@gtlaw.com




         March 27, 2020

         VIA ECF

         Magistrate Judge Steven M. Gold
         U.S. District Court, E.D. New York
         225 Cadman Plaza East
         Brooklyn, NY 11201

               Re: Seoul Semiconductor Co., Ltd., et al. v. Satco Products, Inc., 2:19-cv-04951-GRB-SMG

         Dear Magistrate Judge Gold:

                Plaintiffs Seoul Semiconductor Co., Ltd, and Seoul Viosys Co., Ltd. and Defendant Satco
         Products, Inc. hereby jointly request that all deadlines in the above-referenced action be extended
         by 60 days. Neither party has previously sought an extension of the case schedule since it was
         entered on November 4, 2019 (Dkt. No. 41). This request is made in view of the current global
         pandemic which is impacting, among other things, access to certain materials needed for preparing
         claim constructions, and the ability to prepare for and take depositions of witnesses located in
         South Korea. Counsel for both parties are located in New York, a metropolitan area that has
         enacted remote work policies for all non-essential businesses.1 The parties’ proposed Revised
         Scheduling Order is attached, with the requested extended dates summarized below.

             Local Patent Rule Deadline                    Current Schedule                  Proposed Revised Schedule
         Parties to Exchange
                                                     Wednesday, March 18, 2020                   Monday May 18, 2020
         Constructions
         Parties to Meet and Confer
         regarding Terms and                         Wednesday, March 25, 2020                   Tuesday May 26, 2020
         Constructions
         L.P.R. 11. Joint Claim Terms
                                                       Wednesday, April 1, 2020                   Tuesday June 2, 2020
         Chart


         1
           Due to the outbreak of the novel coronavirus, the President of the United States declared a
         National State of Emergency on March 13, 2020. New York State Governor Andrew Cuomo
         declared a State of Emergency on March 7, 2020 and directed 100% of the workforce in New York
         State, other than essential services, to stay home and prohibited all non-essential gatherings of
         individuals of any size for any reason.

Greenberg Traurig, LLP | Attorneys at Law
Four Embarcadero Center | Suite 3000 | San Francisco, CA 94111 | T +1 415.655.1300 | F +1 415.707.2010
                                                                                                                     www.gtlaw.com
      Case 2:19-cv-04951-GRB-SMG Document 47 Filed 03/27/20 Page 2 of 2 PageID #: 331
         March 27, 2020
         Page 2

           Local Patent Rule Deadline                      Current Schedule                  Proposed Revised Schedule
         L.P.R. 12(a). Opening Claim
                                                           Friday, May 1, 2020                    Thursday July 2, 2020
         Construction Brief
         L.P.R.12(b). Responsive
                                                          Friday, May 29 2020                   Monday August 3, 2020
         Claim Construction Brief
         L.P.R.12(c). Reply Claim
                                                          Friday, June 12, 2020                 Monday August 17, 2020
         Construction Brief

          Date: March 27, 2020                                        Respectfully submitted,

          /s/ Etai Lahav                                              /s/ Nicholas A. Brown

          Michael Eisenberg, Esq.                                     Scott J. Bornstein
          HOLLAND & KNIGHT LLP                                        Joshua L. Raskin
          31 West 52nd Street                                         Julie P. Bookbinder
          New York, New York 10019                                    Elana B. Araj
          Tel: 212-513-3529                                           GREENBERG TRAURIG, LLP
          Fax: 212-385-9010                                           200 Park Ave
          Michael.Eisenberg@hklaw.com                                 New York, NY 10166
                                                                      Telephone: (212) 801-9200
                                                                      bornsteins@gtlaw.com
                                                                      raskinj@gtlaw.com
                                                                      bookbinderj@gtlaw.com
                                                                      araje@gtlaw.com

          Etai Lahav                                                  Nicholas A. Brown (admitted pro hac vice)
          RADULESCU LLP                                               GREENBERG TRAURIG, LLP
          350 Fifth Avenue, Suite 6910                                4 Embarcadero Ctr, Ste. 3000
          New York, NY 10119                                          San Francisco CA 94111-5983
          Tel: 646-502-5950                                           Telephone: 415-655-1271
          Fax: 646-502-5959                                           brownn@gtlaw.com
          etai@radip.com
                                                                      Of counsel:
          COUNSEL FOR PLAINTIFFS                                      Robert P. Lynn, Jr.
                                                                      Stephen W. Livingston
                                                                      LYNN GARTNER DUNNE, LLP
                                                                      330 Old Country Road, Suite 103
                                                                      Mineola, New York 11501
                                                                      Telephone: (516) 742-6200
                                                                      rplynn@lgdlaw.com
                                                                      swlivingston@lgdlaw.com

                                                                      COUNSEL FOR DEFENDANT


Greenberg Traurig, LLP | Attorneys at Law
Four Embarcadero Center | Suite 3000 | San Francisco, CA 94111 | T +1 415.655.1300 | F +1 415.707.2010
                                                                                                                      www.gtlaw.com
